                                                                      Judge: Christopher M. Alston
                                                                      Chapter: 13
                                          United States Bankruptcy Court
                                      Western District of Washington at Seattle
   In RE:                                                              Chapter 13 Case # 18-14235
        Jessica Mccoll Neilson
        33011 36Th Ave Sw
        Federal Way,Wa 98023


                             Debtor(s)

                                   Chapter 13 Trustee's Report of Filed Claims
                                                 June 14, 2019
        The office of the Chapter 13 Trustee reports that both the governmental and non-governmental bar dates
        have expired in the above-encaptioned case. The Trustee's staff has examined the schedules of debts filed
        in this case as well as the records of the Clerk of the United States Bankruptcy Court. Based upon that
        examination, the Trustee's office submits the following report of the names and addresses of the creditors
        who have timely filed a proof of claim in this case, together with the amount set forth on each such claim.


                                                                  Jason Wilson-Aguilar
                                                                  Chapter 13 Trustee
                                             Chapter 13 Case No. 18-14235
        Name and Address of Creditor                          Amount Classification

             American Infosource Lp                        $4,787.49 U - Unsecured
             Po Box 71083                                    Clm#: 4
             Charlotte,NC 28272                             Level: 40 Comm: Capital One Bank USA NA
                                                                      Acct # 6782
             Boeing Employee Cr Union                      $1,140.48 U - Unsecured
             Bankruptcy Management                          Clm#: 19
             Ms1056-1                                       Level: 40 Comm: Line of Credit
             Po Box 97050                                  EFT Pmts Acct # 6322 / 319473
             Seattle,WA 98124
             Boeing Employee Cr Union                    $11,252.54 U - Unsecured
             Bankruptcy Management                          Clm#: 3
             Ms1056-1                                      Level: 40 Comm: Visa
             Po Box 97050                                 EFT Pmts Acct # 1619 / 323241
             Seattle,WA 98124
             Clerk Of Bankruptcy Court                        $0.00 Filing Fee
             Finance Dept. Us Court House                    Clm#: 0
             700 Stewart St, 6Th Flr #6301                   Level: 1 Comm:
             Seattle,WA 98101                                200000 Acct #
             Flagship Credit Acceptance                    $9,541.63 2 - 910 Vehicle
             Po Box 975658                                   Clm#: 6 @ $226.00 Per Month
             Dallas,TX 75397                                Level: 10 Comm: SD 11-18/15 Corolla/APP 226.00
                                                                      Acct # 9424/K=226.35 KI=16.24%/Survive
CM092   June 14, 2019                                                                         Run by Leisa
            Case 18-14235-CMA         Doc 32    Filed 06/14/19     Ent. 06/14/19 09:59:00       Pg. 1 of 3
             Pnc Bank Na                               $5,377.41 ) - Post Petition Mortgage Delq
             Attn: Payment Services                     Clm#: 21
             3232 Newmark Dr                            Level: 14 Comm: 11-18~1-19 (3 post pet pmts)
             Miamisburg,OH 45342                                  Acct # 0900
             Pnc Bank Na                                 $900.00 ) - Post Petition Mortgage Delq
             Attn: Payment Services                     Clm#: 22
             3232 Newmark Dr                            Level: 31 Comm: post pet fees 11-21-18 ~12-14-18 $9
             Miamisburg,OH 45342                                  Acct # 0900
             Pnc Bank Na                                   $0.00 Continuing Debt
             Attn: Payment Services                     Clm#: 11 @ $1,792.47 Per Month
             3232 Newmark Dr                            Level: 10 Comm: SD 2-19/33011 36th Ave SW
             Miamisburg,OH 45342                                  Acct # 0900/DOT 10-16
             Pnc Bank Na                               $2,280.00 D - 1St Mortgage Delinquency
             Attn: Payment Services                     Clm#: 18 @ $100.00 Per Month
             3232 Newmark Dr                            Level: 17 Comm: Dlq~10-18
             Miamisburg,OH 45342                                  Acct # 0900
             Resurgent Capital Services                  $694.92 U - Unsecured
             Po Box 10587                                Clm#: 5
             Greenville,SC 29603                        Level: 40 Comm: Credit One Bank
                                                                  Acct # 6445
             Resurgent Capital Services                $5,415.17 U - Unsecured
             Po Box 10587                                Clm#: 7
             Greenville,SC 29603                        Level: 40 Comm: LVNV Funding (LendingClub)
                                                                  Acct # 8602
             Weinstein And Riley Ps                    $1,500.00 U - Unsecured
             Po Box 3978                                Clm#: 12
             Seattle,WA 98124                           Level: 40 Comm: Synchrony Bank (Paypal)
                                                                  Acct # 9629
                                                    Total Claimed Amount: $42,889.64




CM092   June 14, 2019                                                                    Run by Leisa
            Case 18-14235-CMA         Doc 32   Filed 06/14/19   Ent. 06/14/19 09:59:00    Pg. 2 of 3
   To Debtor:

   Shown above is a report of your creditors' names and addresses, and the amounts of their claims. The above
   figures do not reflect any payments and may not be the current balances. They are the ORIGINAL amounts
   shown on the proofs of claim filed by your creditors. This list is not an audit and does not include the Trustee's
   administrative charges, although it does include your attorney's fees, if any, paid through the plan.

   Please check this report carefully. If you dispute any amounts claimed by your creditors you must contact your
   attorney. A copy of this report has been forwarded to your attorney.

   Objections to claims in chapter 13 cases must be filed and served no later than 270 days from the petition date,
   unless good cause is shown. Local Bankruptcy Rule 3007-1(b). Objections to claims shall be filed and served at
   least 30 days preceding the date fixed for hearing. Local Bankruptcy Rule 9013-1(d)(2)(C). See also Federal
   Rule of Bankruptcy Procedure 3007.

   The Trustee distributes funds pursuant to the plan. Therefore, disputed claims and untimely claims may receive
   disbursements until a written objection is filed. Whether a claim is filed timely or late, it is allowed unless a
   party in interest objects. 11 U.S.C. § 502(a); In re Smith, No. 09-43823, 2010 WL 5018379, at * 2 - 3 (Bankr.
   W.D. Wa. Dec. 3, 2010). In addition, in the absence of an objection, even an untimely proof of claim is entitled
   to payment through the plan in the same manner as other claims of its class. Smith, 2010 WL 5018379, at *3.

   You must contact your attorney immediately if you have questions or concerns.

   The claim numbers assigned by this office are not the official claim numbers. Please refer to the claim numbers
   displayed on CM/ECF when filing documents in this case and do not refer to the claim number displayed by this
   office.


   June 14, 2019                                                   Jason Wilson-Aguilar, Trustee
                                                                   Chapter 13 Bankruptcy Trustee
   CC: Henry & Degraaff, P.S.                                      600 University St. #1300
       787 Maynard Ave S                                           Seattle,WA 98101
       Seattle,WA 98104                                            www.seattlech13.com
                                                                   Phone: (206) 624-5124
                                                                   Fax:(206) 624-5282




CM092   June 14, 2019                                                                           Run by Leisa
            Case 18-14235-CMA          Doc 32     Filed 06/14/19     Ent. 06/14/19 09:59:00       Pg. 3 of 3
